CLIFFORD, Circuit Justice.
The collision occurred in good weather, and on a clear day, and it is plain that there must be fault *229on tlie part of one or the other of the two vessels.
The evidence shows that the schooner was at anchor, and there is no testimony that she was anchored in an improper place. The harbor regulations of the port of Providence proved that all vessels drawing over eight feet of water, approaching the harbor at any time other than at high tide, were required to come to anchor below the Crook, until the tide should allow them free passage. Irrespective of that regulation, however, it was the duty of the master of the steamer, seeing the schooner at anchor and in a helpless condition, to keep out of the way. The master, under the circumstances, had no right to act upon the erroneous supposition set up in the answer; and having done so, without any proper investigation, and a collision having occurred, the owners of the steamer are liable.
Decree of the district court affirmed, with costs.